JUDGMENT

Upon consideration of the opinion of the Supreme Court in Shelby County, Ala. v. Holder, — U.S.-, 133 S.Ct. 2612, 186 L.Ed.2d 651 (2013), and the motions of appellant and appellees to govern future proceedings, it is
ORDERED that this court’s judgment filed May 18, 2012, be vacated. It is
FURTHER ORDERED and ADJUDGED that the judgment of the district court be vacated and the case remanded with instructions to enter a declaratory judgment in favor of Shelby County on its claim that it is unconstitutional to use the Section 4(b) formula to determine which jurisdictions are subject to the preclearance requirement of Section 5, and dismissing Shelby County’s constitutional challenge to Section 5 as moot.
The Clerk is directed to issue the mandate forthwith.